                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                8:14CR116

       vs.
                                                                 ORDER
ESTEBAN RIVEROS-MORGADO,

                     Defendant.


      This matter is before the Court on the Government’s Motion to Dismiss, ECF No.

34. Under Federal Rule of Criminal Procedure 48(a), leave of court is granted for the

filing of the dismissal of the Indictment against Estaban Riveros-Morgado.

      IT IS ORDERED that the Motion to Dismiss the Indictment, ECF No. 34, is

granted.




      Dated this 15th day of January, 2020.

                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge
